DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Argument:
	The examined claims were cancelled in a preliminary amendment.
	Examiner’s Response:
Applicant’s arguments, see Remarks Page 9, filed 1/20/2022, with respect to the previous rejection of record, have been fully considered and are persuasive.  The previous rejection of this application has been withdrawn, and a second non-final rejection is being issued.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-24 of copending Application No. 17343570. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claims 8-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of copending Application No. 15642430 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: “the foot section is a means for receiving the shoe” in claim 34. This is not being interpreted under 112f because the “foot section” has been claimed with sufficient structure thus not being generic and as such the claim language of “means for receiving the shoe” is merely seen as providing a functional limitation.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 24, 25, 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 15, claim 15 recites the limitation “an upper with oppositely disposed sides”, wherein it is unclear as to what “an upper” is referring to, and Examiner cannot find any indication of what this “upper” could be referring especially in context of being a part of a shoe. Thus for sake of clarity and having a definite claim to examine, Examiner will interpret this limitation as just -oppositely disposed sides-.
Regarding claim 24, claim 24 recites, “wherein the external ankle brace further comprises a lower fastening system comprising at least one connecting strap for connecting said lateral sidewall to said medial sidewall underneath the sole of the shoe”. It is unclear if this structure is the same as, or distinct from, the “lower fastening system comprising at least one connecting strap for connecting said lateral sidewall to said medial sidewall underneath the sole of the shoe” as recited in claim 8 from which claim 24 depends. For purposes of examination, these structures will be interpreted to be the same. 
Regarding claim 25, claim 25 recites “the lateral sidewall” and “the medial sidewall”, there is a lack of antecedent basis for these claim limitations in claim 25 and claim 15 from which claim 25 depends. For examination purposes, the “lateral sidewall” is interpreted as --third subportion-- and “the medial sidewall” is interpreted as –second subportion--.
Regarding claim 33, claim 33 recites “the external ankle brace as set forth in claim 1”, there is insufficient antecedent basis for this limitation in the claim (note: claim 1 is cancelled by Applicant). For purposes of examination, the examiner will interpret this claim limitation to mean - the external ankle brace as set forth in claim 8-.
Regarding claim 33, claim 33 recites the limitation "the upper connecting system" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 24 recites, “wherein the external ankle brace further comprises a lower fastening system comprising at least one connecting strap for connecting said lateral sidewall to said medial sidewall underneath the sole of the shoe”. This disclosure is already recited in claim 8 from which claim 24 depends, and therefore claim 24 fails to further limit the subject matter of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 8, 26 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding claim 8, claim 8 recites “the lower fastening system being the only structure connecting the lateral and medial sidewalls underneath the sole of the shoe such that a sole of the shoe underneath a heel of the wearer's foot is exposed to ambient space beneath the shoe” wherein this is positively reciting “a heel of the wearer’s foot” thus claiming the structure of a 
Regarding claim 26, claim 26 recites “wherein the external ankle brace is attached to a human wearing the shoe.” wherein this is positively reciting a human thus claiming the structure of a human organism as limiting the device. As such claim 26 is rejected under 101 for encompassing a human organism. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14, 21-24, 26, 29, 33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6299587 B1) in view of Salutterback (US 20040015112 A1) in view of Dittmer (US 6669659 B2).
Regarding claim 8, Birmingham discloses an external ankle brace 10 (See Figure 1, the embodiment of Figure 2 will be used however) for restricting movement of an ankle in a first direction (inversion/eversion, device contains no rotatable sections for moving the foot side to side in Figure 2) and permitting movement of the ankle in a second direction (plantar and dorsiflexion, pivot connections 22a and 22b allow movement in those directions of the foot seen in Figure 1), wherein said external ankle brace 10 is disposed on the exterior of a shoe (See Figure 1) and the shoe having a heel portion, a sole, and oppositely disposed sides (See Figures 1 and 3, where an entire standard shoe is shown in conjunction with the ankle brace 10), comprising:
a rigid heel enclosure (26, 40, 46) having a rear portion (Figure 2, U-bend 28) and a forward portion (See Annotated Figure 2, where the forward portion is the medial and lateral side walls), said rear portion (Figure 2, U-bend 28) for receiving the heel of the shoe (See Figure 1), 
said forward portion (See Annotated Figure 2, where the forward portion is the medial and lateral side walls) having a medial sidewall and a lateral sidewall (See Annotated Figure 2) for surrounding the sides of the shoe (See Figures 1 and 3 in view of Annotated Figure 2), 
the medial and lateral sidewalls being cantilevered from the rear portion of the rigid heel enclosure (See Annotated Figure 2, wherein the sidewalls are shown to be integral to the rear portion U-bend 28 such that they are cantilevered therefrom as the sidewalls are essentially “a member supported at only one end” which is the definition of a “cantilever” according to Merriam-Webster [https://www.merriam-webster.com/dictionary/cantilever]),
the medial and lateral sidewalls (See Annotated Figure 2) each being configured to extend from the heel portion of the shoe in a longitudinal direction (See Figure 1 where the 
each of the medial and lateral sidewalls (designated in Annotated Figure 2) being at least partially located adjacent (close to) to an instep area (area in front of the ankle joint; https://www.merriam-webster.com/dictionary/instep 5/11/2020) of a corresponding medial or lateral side of the shoe (See Figure 1, where the sidewalls are partially adjacent to the area in front of the ankle joint);
a lateral upright extension 12a selectively perpendicular to said rigid heel enclosure (See Figure 2 where 12a is pivotably connected to 24 which is a part of 40 and thus the heel enclosure, and as the lateral extension is pivotably attached it may be positioned perpendicularly) and pivotally attached to said lateral sidewall (See Annotated Figure 2 where 24 and 44 is part of the lateral sidewall, and the upright extension 12a is attached pivotally therein); 
a medial upright extension 12b selectively perpendicular to at least the medial sidewall of said rigid heel enclosure (See Figure 2 where 12b is pivotably connected to 52 which is a part of 46 and thus the heel enclosure, and as the medial extension is pivotably attached it may be positioned perpendicularly) and pivotally attached to said medial sidewall (See Annotated Figure 2 where 52 and 46 is part of the medial sidewall, and the upright extension 12b is attached pivotally therein); 
an upper fastening system (See Figure 1, 90 and 92) comprising at least one connecting strap 90 for removably connecting (Col. 4 lines 42-51, 90 is a selectively detachable strap) said lateral sidewall to said medial sidewall across the top of the shoe (Col. 4 lines 42-51, attached between 40 and 46, see Annotated Figure 2 where 40 and 46 are part of the sidewalls), 

wherein the external ankle brace 10 is configured so that at least a chosen one of the lateral and medial upright extensions is pivotally attached to a corresponding lateral or medial sidewall (See Figure 2 and Col. 3 lines 58 – Col. 4 lines 7, 24 and 52 cooperate with pivot connection members 22a and 22b, See Annotated Figure 2 where extensions 12a and 12b contain 22a and 22b, and 24 and 52 are parts of the sidewalls).
Birmingham does not disclose wherein at least a chosen one of the lateral or medial upright extensions is selectively pivotally attached to a corresponding lateral or medial sidewall, the at least one a chosen one of the lateral or medial upright extensions including a pivot prevention feature configured to selectively prevent pivoting of the at least a chosen one of the lateral or medial upright extensions with respect to the corresponding lateral or medial sidewall and thus maintain the at least a chosen one of the lateral or medial upright extensions 12a/12b in a vertical orientation substantially perpendicular to the longitudinal direction.
However, Salutterback teaches an analogous ankle brace (Abstract, Figure 1, title) with a hinge 16 ([0044], see Figure 4) capable of selectively allowing motion of the hinge (see [0046] wherein the hinge range of motion may be adjusted via chock pieces 98, and may be fully locked with a piece shown in Figure 7 with marks “0” at each indicated zero degrees of motion [0054]) which wherein this adjustability provides the ankle brace with the ability of improving the ankle rehabilitation towards a more normal gait by easily allowing the patient to set the range of motion of their ankle [0062].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot hinges of 24-22a and 52-22b in Figure 2 of Birmingham to be the hinge 16 of Salutterback such that the device of Birmingham may be provided with improved adjustability that improves the ankle rehabilitation 
Thus Birmingham as combined discloses wherein at least a chosen one of the lateral and medial upright extensions (12a, 12b) is selectively pivotally attached to a corresponding lateral or medial sidewall (See Annotated Figure 2, and wherein they are selectively pivotally attached as movement of hinge 16 of Salutterback is selective), the chosen one of the lateral and medial upright extensions including a pivot prevention feature (hinge 16 comprises a locking mechanism 98 [0046]) configured to selectively prevent pivoting of the chosen one of the lateral and medial upright extensions with respect to the corresponding lateral or medial sidewall (See teaching from Salutterback above, wherein motion of hinge 16 can be allowed or pivoted via the choice of chock 98 shown in Figure 7 of Salutterback).
Birmingham as modified by Salutterback does not disclose a lower fastening system comprising at least one connecting strap for connecting said lateral sidewall to said medial sidewall underneath the sole of the shoe forward of the talus of the wearer's foot, the lower fastening system being the only structure connecting the lateral and medial sidewalls underneath the sole of the shoe such that a sole of the shoe underneath a heel of the wearer's foot is exposed to ambient space beneath the shoe.
However, Dittmer teaches an analogous ankle brace (See Figure 1) usable with a shoe comprised of a lateral side wall 12 and a medial side wall 14 and is comprised by a strap 60 (See Figure 1) that wraps around the opposing segments 12 and 14 (Col. 3 lines 37-50). Where the strap 60 has a buckle 62 and a Velcro surface (See Figure 6, and Col. 3 lines 50-57) making the strap 60 a removable strap. This allows the strap to accommodate a body part of any size (Col. 3 lines 50-57) as well as not damage the shoe the brace is being used with; also this 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Birmingham as modified by Salutterback to also include a lower fastening system comprising at least one connecting strap 60 for connecting said lateral sidewall to said medial sidewall underneath the sole of the shoe forward of the talus of the wearer's foot, the lower fastening system being the only structure connecting the lateral and medial sidewalls underneath the sole of the shoe such that a sole of the shoe underneath a heel of the wearer's foot is exposed to ambient space beneath the shoe as taught by Dittmer in order to more firmly hold the splint pieces of the medial and lateral side wall more firmly in place (Dittmer Col. 4 lines 2-6; Col. 3 lines 37-41).

    PNG
    media_image1.png
    1035
    973
    media_image1.png
    Greyscale

Regarding claim 9, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 8 above.
Birmingham further discloses a lateral ankle joint (22a-24) that selectively pivotally connects said lateral upright extension 12a to said lateral sidewall (See Annotated Figure 2) and selectively allows said lateral upright extension 12a to move in the second direction 
Regarding claim 10, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 9 above.
Birmingham further discloses said lateral ankle joint (22a-24) in combination with said lateral upright extension 12a and said heel enclosure (26, 40, 46) prevent movement of the ankle in the first direction (inversion/eversion, also may be called side-to-side) (there are no pivotable segments that would permit such a motion as the motion requires an available pivot between the foot and lower leg that would permit side-to-side motion).
Regarding claim 11, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 9 above.
Birmingham further discloses a medial ankle joint (22b-52) that selectively pivotally connects said medial upright extension 12b to said medial sidewall (See Annotated Figure 2) and selectively allows said medial upright extension 12b to move in the second direction (plantarflexion and dorsiflexion) relative to said heel enclosure (26,40,46) (22b-52 was modified in view of Salutterback above to be selectively pivotable, and this pivot structure allows plantar and dorsiflexion which is the established second direction).
Regarding claim 12, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 11 above.
Birmingham further discloses said medial ankle joint (22b-52) in combination with said medial upright extension 12b and said heel enclosure (26, 40, 46) prevent movement of the ankle in the first direction (inversion/eversion, also may be called side-to-side) (there are no pivotable segments that would permit such a motion as the motion requires an available pivot between the foot and lower leg that would permit side-to-side motion).
Regarding claim 13, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 11 above.
Birmingham further discloses that said heel enclosure (28, 40, 46 28; Figure 2) further includes oppositely disposed upper (see Annotated Figure 2) and lower ends (see Annotated Figure 2), where said medial ankle joint (22b-52) is positioned closer to said upper end than a position of said lateral ankle joint (22a-24) (see Annotated Figure 2, when assembled the medial ankle joint 22b-52 is closer to the upper end than it is to the position of the lateral ankle joint 22a-24).
Regarding claim 14, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 8 above.
Birmingham further discloses an upright fastening system 18a comprising at least one connecting strap 18a for connecting said lateral upright extension 12a to said medial upright extension 12b above the ankle (Col. 3 lines 38-44, Figure 2).
Birmingham and Salutterback does not explicitly disclose the strap 18a removably connecting said lateral upright extension 12a to said medial upright extension 12b.
However, Dittmer further teaches that the straps 60 may be used to secure the lateral and medial sides of the brace along the lower leg, above the ankle (Figure 1) wherein these straps are removable to be easily sized to any body part and placed where most needed (Col. 3 lines 50-57), in addition more straps will give more security to the splint and further prevention from falling off the wearer.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted strap 18 in Birmingham as modified by Salutterback for a strap 60 from Dittmer as they provide equal predictable results and the strap 60 from Dittmer allows a better fit to a user’s leg and may be placed in any needed position (Col. 3 lines 50-57).
Regarding claim 21, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 10 above.
Birmingham further discloses an upright fastening system 18a comprising at least one connecting strap 18a for connecting said lateral upright extension 12a to said medial upright extension 12b above the ankle (Col. 3 lines 38-44, Figure 2).
Birmingham as modified by Salutterback does not explicitly disclose the strap 18a removably connecting said lateral upright extension 12a to said medial upright extension 12b.
However, Dittmer further teaches that the straps 60 may be used to secure the lateral and medial sides of the brace along the lower leg, above the ankle (Figure 1) wherein these straps are removable to be easily sized to any body part and placed where most needed (Col. 3 lines 50-57), in addition more straps will give more security to the splint and further prevention from falling off the wearer.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted strap 18 in Birmingham for a strap 60 from Dittmer as they provide equal predictable results and the strap 60 from Dittmer allows a better fit to a user’s leg and may be placed in any needed position (Col. 3 lines 50-57), in addition more straps will give more security to the splint and further prevention from falling off the wearer.
Regarding claim 22, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 10 above.
Birmingham further discloses a medial ankle joint (22b-52) that pivotally connects said medial upright extension 12b to said medial sidewall (See Annotated Figure 2) (Col. 3 line 58 – Col. 4 line 7, wherein the upright extension 12b is pivotally attached via joint member 22b to foot section portion 52) and allows said medial upright extension 12b to move in the second direction relative to said heel enclosure (26, 40, 46) (this pivot connection allows plantarflexion and dorsiflexion in the designated second direction).
Regarding claim 23, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 11 above.
	Birmingham further discloses said lateral ankle joint (22a-24) in combination with said lateral upright extension 12a and said heel enclosure (26, 40, 46) prevent movement of the ankle in the first direction (inversion/eversion, also may be called side-to-side) (there are no pivotable segments that would permit such a motion as the motion requires an available pivot between the foot and lower leg that would permit side-to-side motion).
Regarding claim 24, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 8 above.
Birmingham as modified by Dittmer further discloses wherein the external ankle brace 10 further comprises a lower fastening system comprising at least one connecting strap for connecting said lateral sidewall to said medial sidewall underneath the sole of the shoe (see 112b and 112d above) (see claim 8 above, wherein Birmingham was modified by Dittmer to provide this claim structure).
Regarding claim 26, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 8 above.
Birmingham further discloses wherein the external ankle brace 10 is attached to a human wearing the shoe 30 (See Figure 1, wherein the external ankle brace 10 is attached to the human wearing the shoe 30).
Regarding claim 29, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 8 above.
Birmingham and Dittmer do not teach wherein the at least one connecting strap for connecting said lateral sidewall to said medial sidewall underneath the sole of the shoe (see claim 8 above) comprises two connecting straps for connecting said lateral sidewall to said medial sidewall underneath the sole of the shoe.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that providing two of the at least one connecting strap for connecting said lateral sidewall to said medial sidewall underneath the sole of the shoe taught by Birmingham as modified by Salutterback and Dittmer would provide an additional mechanism to hold the brace more firmly in place.
Regarding claim 36, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 8 above.
Birmingham further discloses wherein the lateral upright extension 12a (See Annotated Figure 2) extends downward past an upper portion of the lateral sidewall (See Annotated Figure 2 and Figure 1, wherein the end 14a of the extension 12a extends downward and over, and thus past, the upper portion of the indicated lateral sidewall when the pivot joint 22a-24 is formed), and the medial upright extension 12b (See Annotated Figure 2) extends downward past an upper portion of the medial sidewall (See Annotated Figure 2 and Figure 1, wherein the end 14b of the extension 12b extends downward and over, and thus past, the upper portion of the indicated medial sidewall when the pivot joint 22b-52 is formed).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6299587 B1) in view of Salutterback (US 20040015112 A1) in view of Dittmer (US 6669659 B2) in view of Racette (US 4320748 A).
Regarding claim 33, Birmingham in view of Salutterback in view of Dittmer discloses the invention of claim 8 above (see 112b above).

However, Racette teaches an analogous device (Figures 1 and 4 and column 5, lines 43-46) wherein at least one connecting strap (strap 104) of the upper connecting system (strap 104) is directly connected to (as shown in Figure 1) portions of the lateral sidewall (lateral vertical side wall 96) and of the medial sidewall (medial vertical side wall 96) which extend substantially longitudinally from (as shown in Figure 1) the rear portion (rounded posterior wall 100).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the brace of Birmingham as modified by Salutterback and Dittmer such that at least one connecting strap of the upper connecting system is directly connected to portions of the lateral sidewall and of the medial sidewall which extend substantially longitudinally from the rear portion as taught by Racette because this element is known to be an additional configuration in the art that is sufficient to secure the user to the medial and lateral sidewalls, as Racette teaches in column 5, lines 43-46.
Claims 15-20, 25, 27-28, 30-32, 34-35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6299587 B1) in view of Dittmer (US 6669659 B2).
Regarding claim 15, Birmingham discloses an external ankle brace 10 (See Figure 1, the embodiment of Figure 2 will be used however for the upper posts 12 of the device), comprising: 
a lower leg section (See Annotated Figure 2 above) configured to interface with a leg of a human at a lower leg thereof (See Col. 3 lines 28-38, wherein the posts 12 and calf band 18 which are components of the lower leg section as indicated in the Annotated Figure 2 are “held snugly against a lower portion of a patient’s leg” thus interfacing with a leg of a human at a lower leg), and 

the external ankle brace 10 is configured to restrict movement of an ankle of the human in a first direction (inversion/eversion, device contains no rotatable sections for moving the foot side to side in Figure 2) and permit movement of the ankle in a second direction (plantar and dorsiflexion, pivot connections 22a and 22b, see Col. 3 lines 38-44, allow movement in those directions of the foot seen in Figure 1), wherein said external ankle brace 10 is configured to be disposed on the exterior of the shoe 30 of the human (See Figure 1), the shoe 30 having a heel portion 38 (See Figure 1), a sole 32 (See Figure 1), oppositely disposed sides (see 112b) (See Figure 1, wherein the shoe 30 inherently has left and right sides), and a toe section 36 (See Figure 1), the heel portion 38 being at a rear of the shoe 30 (See Figure 1), and the toe section 36 being at a front of the shoe 30 (See Figure 1), 
the foot section (See Annotated Figure 2 above) is established by a portion that includes a first subportion 28 (See Annotated Figure 2), a second subportion (See Annotated Figure 2) and a third subportion (See Annotated Figure 2), the first subportion 28 of the foot section (See Annotated Figure 2) being configured to receive the rear of the shoe 30 (See Figure 1 and Col. 3 lines 52-53), the second subportion of the foot section (See Annotated Figure 2) extending away from the first subportion 28 on a medial side of the foot when the brace 10 is worn by the human (See Annotated Figure 2, wherein the indicated second subportion is a medial sidewall being on the medial side of the foot when the brace 10 is worn, wherein the second subportion is extending away from the first subportion 28), the third subportion of the foot section extending away from the first subportion on a lateral side of the foot when the brace is worn by the human (See Annotated Figure 2, wherein the indicated third subportion is a lateral sidewall being on the 
the lower leg section (See Annotated Figure 2) includes a lateral upright extension 12a (See Annotated Figure 2) that includes a portion that extends upward away from the foot section (See Annotated Figure 2, wherein the upright extension 12a is made up of a post portion that is seen extending upwardly away from the foot section), the lateral upright extension 12a being rotationally attached to the foot section (See Annotated Figure 2 and Col. 3 line 58 – Col. 4 line 7, wherein the upright extension 12a has a pivot connection member 22a which forms a pivot connection with connection member 24 of the foot section, thus being rotationally attached), 
the lower leg section (See Annotated Figure 2) includes a medial upright extension 12b that includes a portion that extends upward away from the foot section (See Annotated Figure 2, wherein the upright extension 12b is made up of a post portion that is seen extending upwardly away from the foot section), the medial upright extension 12b being rotationally attached to the foot section (See Annotated Figure 2 and Col. 3 line 58 – Col. 4 line 7, wherein the upright extension 12b has a pivot connection member 22b which forms a pivot connection with connection member 52 of the foot section, thus being rotationally attached), 
and the external ankle brace 10 further includes: 
an upper fastening system (See Figure 1, 90 and 92) comprising at least one connecting strap 90 connecting said second subportion to said third subportion across the top of the shoe 30 (Col. 4 lines 42-51, attached between 40 and 46, see Annotated Figure 2 where 40 and 46 are part of the second and third subportions) (See Figure 1, where the strap 90 goes across the top of the shoe 30); and 
a lower leg section fastening system 18a (See Annotated Figure 2, wherein this a calf strap 18a) comprising at least one connecting strap 18a connecting said portion of said medial upright extension 12b that extends upwardly away from the foot section with said portion of said lateral upright extension 12a that extends upwardly away from the foot section (See Annotated 
Birmingham does not disclose a lower fastening system comprising at least one connecting strap connecting said second subportion to said third subportion underneath the sole of the shoe.
However, Dittmer teaches an analogous ankle brace (See Figure 1) usable with a shoe comprised of an analogous lateral sidewall 12 (third subportion) and a medial side wall 14 (second subportion) and is comprised by a strap 60 (See Figure 1) that wraps around the opposing segments 12 and 14 (Col. 3 lines 37-50), where the strap 60 has a buckle 62 and a Velcro surface (See Figure 6, and Col. 3 lines 50-57) making the strap 60 a removable strap; this allows the strap to accommodate a body part of any size (Col. 3 lines 50-57) as well as not damage the shoe the brace is being used with; also this would more securely hold the medial and lateral sidewalls of the splint together on the shoe and more firmly in place (Col. 4 lines 2-6) (Col. 3 lines 37-41); also see Figure 1 where the strap 60 goes underneath the sole of the shoe. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Birmingham as modified by Salutterback to also include a lower fastening system comprising at least one connecting strap connecting said second subportion to said third subportion underneath the sole of the shoe as taught by Dittmer in order to more firmly hold the splint pieces of the second and third subportions more firmly in place (Dittmer Col. 4 lines 2-6; Col. 3 lines 37-41).
Regarding claim 16, Birmingham in view of Dittmer discloses the invention of claim 15 above.
Birmingham further discloses a lateral ankle joint (22a-24) that enables the rotational attachment of the lateral upright extension 12a that selectively pivotally connects said lateral upright extension 12a to said foot section (See Annotated Figure 2 and Col. 3 line 58 – Col. 4 line 7, wherein the upright extension 12a is pivotally (rotationally) attached via joint member 22a 
Regarding claim 17, Birmingham in view of Dittmer discloses the invention of claim 16 above.
Birmingham further discloses said lateral ankle joint (22a-24) in combination with said lateral upright extension 12a and said foot section (See Annotated Figure 2) prevent movement of the ankle in the first direction (inversion/eversion, also may be called side-to-side) (there are no pivotable segments that would permit such a motion as the motion requires an available pivot between the foot and lower leg that would permit side-to-side motion).
Regarding claim 18, Birmingham in view of Dittmer discloses the invention of claim 15 above.
Birmingham further discloses a medial ankle joint (22b-52) that enables the rotational attachment of the medial upright extension 12b that selectively pivotally connects said medial upright extension 12b to said foot section (See Annotated Figure 2 and Col. 3 line 58 – Col. 4 line 7, wherein the upright extension 12b is pivotally (rotationally) attached via joint member 22b to foot section portion 52, and this is “selectively pivotal” as the user decides when to pivot when they move their ankle joint) and selectively allows said medial upright extension 12b to move in the second direction relative to said foot section (See Figure 2 and Annotated Figure 2, wherein this pivot connection enables plantarflexion and dorsiflexion in the previously indicated second direction).
Regarding claim 19, Birmingham in view of Dittmer discloses the invention of claim 18 above.

Regarding claim 20, Birmingham in view of Dittmer discloses the invention of claim 18 above.
Birmingham further discloses wherein said first subportion of said foot section (See Annotated Figure 2) includes oppositely disposed upper and lower ends (See Annotated Figure 2), where said medial ankle joint (22b-52) is positioned closer to said upper end than a position of said lateral ankle joint (22a-24) (see Annotated Figure 2, when assembled the medial ankle joint 22b-52 is closer to the upper end than it is to the position of the lateral ankle joint 22a-24).
Regarding claim 25, Birmingham in view of Dittmer discloses the invention of claim 15 above.
Birmingham further discloses wherein the at least one connecting strap 90 of the upper fastening system (See Figure 1, 90 and 92) is for removably connecting (Col. 4 lines 42-51, 90 is a selectively detachable strap) the third subportion to the second subportion across the top of the shoe 30 (Col. 4 lines 42-51, attached between 40 and 46, see Annotated Figure 2 where 40 and 46 are part of the second and third subportions) (See Figure 1, where strap 90 goes across the top of the shoe). 
Regarding claim 27, Birmingham in view of Dittmer discloses the invention of claim 15 above.
Birmingham and Dittmer do not teach the lower leg section fastening system 18a comprises two connecting straps connecting said portion of said medial upright extension 12b that extends upwardly away from the foot section with said portion of said lateral upright extension 12a that extends upwardly away from the foot section.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One having ordinary skill in the art before the effective filing of the present invention would find it obvious that providing two of the at least one connecting strap 18a connecting said portion of said medial upright extension 12b that extends upwardly away from the foot section with said portion of said lateral upright extension 12a that extends upwardly away from the foot section as taught by Birmingham as modified by Dittmer (as seen in Figure 2 of Birmingham) would provide an additional mechanism to hold the brace more firmly in place.
Regarding claim 30, Birmingham in view of Dittmer discloses the invention of claim 15 above.
Birmingham and Dittmer do not teach wherein the at least one connecting strap for connecting said second subportion to said third subportion underneath the sole of the shoe (see claim 15 above) comprises two connecting straps for connecting said second subportion to said third subportion underneath the sole of the shoe.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide that the at least one connecting strap for connecting said second subportion to said third subportion underneath the sole of the shoe comprises two connecting straps for connecting said second subportion to said third subportion underneath the sole of the shoe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One having ordinary skill in the art before the effective filing of the present more firmly in place.
Regarding claim 31, Birmingham in view of Dittmer discloses the invention of claim 15 above.
Birmingham further discloses wherein the second subportion of the foot section (See Annotated Figure 2) is a beam (Merriam Webster [https://www.merriam-webster.com/dictionary/beam] defines a “beam” to be a horizontal supporting member”; wherein as seen in Annotated Figure 2 the second subportion is an overall horizontal extending supporting member of the ankle brace 10) that is cantilevered relative to the first subportion 28 of the foot section (See Annotated Figure 2, the second subportion is shown to be integral to the first subportion 28 such that they are cantilevered therefrom as the second subportion is essentially “a member supported at only one end” which is the definition of a “cantilever” according to Merriam-Webster [https://www.merriam-webster.com/dictionary/cantilever]), and wherein the third subportion of the foot section (See Annotated Figure 2) is a beam (Merriam Webster [https://www.merriam-webster.com/dictionary/beam] defines a “beam” to be a horizontal supporting member”; wherein as seen in Annotated Figure 2 the third subportion is an overall horizontal extending supporting member of the ankle brace 10) that is cantilevered relative to the first subportion 28 of the foot section (See Annotated Figure 2, the third subportion is shown to be integral to the first subportion 28 such that they are cantilevered therefrom as the third subportion is essentially “a member supported at only one end” which is the definition of a “cantilever” according to Merriam-Webster [https://www.merriam-webster.com/dictionary/cantilever]).
Regarding claim 32, Birmingham in view of Dittmer discloses the invention of claim 15 above.

Regarding claim 34, Birmingham in view of Dittmer discloses the invention of claim 15 above.
Birmingham further discloses the foot section (as indicated in Annotated Figure 2 above) is a means for receiving the shoe 30 (See Figure 1 wherein the foot section of the external ankle brace 10 is receives the shoe 30, by attaching to the shoe therein).
Regarding claim 35, Birmingham in view of Dittmer discloses the invention of claim 18 above.
Birmingham further discloses a lateral ankle joint (22a-24) that enables the rotational attachment of the lateral upright extension 12a that selectively pivotally connects said lateral upright extension 12a to said foot section (See Annotated Figure 2 and Col. 3 line 58 – Col. 4 line 7, wherein the upright extension 12a is pivotally (rotationally) attached via joint member 22a to foot section portion 24, and this is “selectively pivotal” as the user decides when to pivot when they move their ankle joint) and selectively allows said lateral upright extension 12a to move in the second direction relative to said foot section (See Figure 2 and Annotated Figure 2, wherein this pivot connection enables plantarflexion and dorsiflexion in the previously indicated second direction).
Regarding claim 37, Birmingham in view of Dittmer discloses the invention of claim 15 above.
Birmingham further discloses wherein the lateral upright extension 12a (See Annotated Figure 2) extends downward past an upper portion of the third subportion of the foot section (See Annotated Figure 2 and Figure 1, wherein the end 14a of the extension 12a extends downward and over, and thus past, the upper portion of the third subportion when the pivot joint .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6299587 B1) in view of Dittmer (US 6669659 B2) in view of Salutterback (US 20040015112 A1).
Regarding claim 28, Birmingham in view of Dittmer discloses the invention of claim 15 above.
Birmingham as modified by Dittmer does not disclose wherein the external ankle brace 10 is configured so that at least a chosen one of the lateral or medial upright extensions is selectively pivotally attached to the foot section, the chosen one of the lateral or medial upright extensions including a pivot prevention feature configured to selectively prevent pivoting of the at least a chosen one of the lateral or medial upright extensions with respect to the foot section and thus maintain the chosen one of the lateral or medial upright extensions 12a/12b in a vertical orientation substantially perpendicular to the longitudinal direction of the foot section.
However, Salutterback teaches an analogous ankle brace (Abstract, Figure 1, title) with a hinge 16 ([0044], see Figure 4) capable of selectively allowing motion of the hinge (see [0046] wherein the hinge range of motion may be adjusted via chock pieces 98, and may be fully locked with a piece shown in Figure 7 with marks “0” at each indicated zero degrees of motion [0054]) which wherein this adjustability provides the ankle brace with the ability of improving the ankle rehabilitation towards a more normal gait by easily allowing the patient to set the range of motion of their ankle [0062].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pivot hinges of 24-22a and 52-22b in Figure 2 of Birmingham to be the hinge 16 of Salutterback such that the device of 
Thus Birmingham and Dittmer as modified by Salutterback discloses wherein at least a chosen one of the lateral and medial upright extensions (12a, 12b) is selectively pivotally attached to the foot section (See Annotated Figure 2, and wherein they are selectively pivotally attached as movement of hinge 16 of Salutterback is selective), the chosen one of the lateral and medial upright extensions including a pivot prevention feature (hinge 16 comprises a locking mechanism 98 [0046]) configured to selectively prevent pivoting of the chosen one of the lateral and medial upright extensions with respect to the foot section (See teaching from Salutterback above, wherein motion of hinge 16 can be allowed or pivoted via the choice of chock 98 shown in Figure 7 of Salutterback).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        2/8/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/10/2022